ALD-177                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-4045
                                      ___________

                             RONALD RICHARD SMITH,
                                              Appellant

                                             v.

                      UNITED STATES PAROLE COMMISSION;
                         FEDERAL BUREAU OF PRISONS
                      ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 3:12-cv-02051)
                    District Judge: Honorable William J. Nealon, Jr.
                     ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 20, 2014

         Before: RENDELL, FISHER and GREENAWAY, JR. , Circuit Judges

                              (Opinion filed April 14, 2014)
                                       _________

                                        OPINION
                                        _________


PER CURIAM

       Federal prisoner Ronald Richard Smith appeals pro se from the order of the United

States District Court for the Middle District of Pennsylvania (“the District Court”)
denying him habeas relief. For the reasons that follow, we will summarily affirm.

                                             I.

       In 1982, the United States District Court for the Eastern District of Pennsylvania

(“the Eastern District”) sentenced Smith to 18 years’ imprisonment following his

conviction for bank robbery and escape. In 1989, the United States Parole Commission

(“the Commission”) paroled him from that sentence. 1 While on parole, he was arrested

in connection with another bank robbery. In light of that arrest, the Commission issued a

warrant charging him with violating the conditions of his parole. Because he was already

in custody in connection with the new bank robbery, the Commission’s warrant was

lodged as a detainer. In 1993, the Eastern District convicted Smith of the new bank

robbery charge and sentenced him to 146 months in prison for that offense.

       In March 2003, upon completion of Smith’s 1993 sentence, the Commission’s

warrant was executed. In July 2003, a parole revocation hearing was held. The hearing

examiner recommended that Smith’s parole be revoked, that he be reparoled after serving

133 months in prison, and that he not receive credit toward his 1982 sentence for any of

the time that he had spent on parole (i.e., the time between his 1989 parole and the

execution of the Commission’s warrant in March 2003). Two weeks after the hearing,

the Commission issued a Notice of Action (“NOA”) adopting that recommendation.

Smith’s administrative appeal to the National Appeals Board (“NAB”) was unsuccessful.



1
  The Sentencing Reform Act of 1984 abolished parole in the federal system, but only for
offenses committed after November 1, 1987. Furnari v. Warden, Allenwood Fed. Corr.
Inst., 218 F.3d 250, 252 n.1 (3d Cir. 2000).

                                             2
       At the time of Smith’s parole revocation hearing, he had been in federal custody

for the past 132 months. Because that time counted against the 133-month term noted

above, see 28 C.F.R. § 2.21(c), he was reparoled in August 2003.

       In 2006, Smith was arrested and charged in connection with yet another bank

robbery. As a result, the Commission issued another warrant, charging him with once

again violating the conditions of parole relating to his 1982 sentence. In November 2006,

the Eastern District sentenced Smith to 105 months’ imprisonment for this latest bank

robbery. In January 2012, the Commission was informed that its 2006 warrant had been

lodged as a detainer at the federal prison in which Smith was incarcerated.

       In October 2012, Smith commenced this pro se action against the Commission and

the Federal Bureau of Prisons (“BOP”) by filing a document titled “Motion to Protect

Peoples’ [sic] Rights United States Constitution 5th Amendment” in the District Court.

He claimed that his 1982 sentence expired in 2003 when he finished serving the 133-

month term handed down in the NOA and, thus, the detainer currently lodged against him

was “false.” He further claimed that this “false” detainer “stops his community programs

in which liberty issues are at risk to gain employment and residence.” In light of these

allegations, he asked that the detainer be removed, and that he be awarded money

damages. The Commission and the BOP opposed his filing and requests for relief.

       On September 12, 2013, the District Court issued a memorandum and order

addressing Smith’s claims. The court, construing his initial filing as a habeas petition

brought under 28 U.S.C. § 2241, rejected his claims and denied relief. The court



                                             3
concluded that the current detainer was valid, and that his 1982 sentence had not expired

in 2003. Furthermore, the court concluded that Smith’s complaint relating to his ability

to participate in community programs was meritless in light of Moody v. Daggett, 429
U.S. 78, 88 n.9 (1976), and that money damages were not available in a habeas

proceeding.

       Smith timely appealed from the District Court’s judgment. Thereafter, on March

4, 2014, the Clerk of this Court directed the parties to provide information regarding

Smith’s current status. The Government reported that on February 5, 2014, he was

“released” from his 2006 sentence. On that same date, the Commission’s 2006 warrant

was executed and, thus, Smith remained in federal custody. The Government further

reported that, pursuant to 28 C.F.R. § 2.49(f), the Commission has 90 days following the

execution of that warrant to hold a parole revocation hearing.

                                            II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. 2 We review

the District Court’s denial of habeas relief de novo, exercising plenary review over the

court’s legal conclusions and reviewing its findings of fact for clear error. See Vega v.

United States, 493 F.3d 310, 314 (3d Cir. 2007).

       Because Smith effectively challenges the execution of his 1982 sentence, we agree

with the District Court’s decision to treat this case as one brought under § 2241. See



2
 Smith does not need to obtain a certificate of appealability to proceed with this appeal.
See United States v. Cepero, 224 F.3d 256, 264-65 (3d Cir. 2000) (en banc), abrogated on
other grounds by Gonzalez v. Thaler, 132 S. Ct. 641 (2012).

                                             4
Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 241 (3d Cir. 2005). We also agree

with the District Court that he cannot prevail on his claim for money damages or his

claim relating to his ability to participate in community programs. All that remains, then,

is his claim that the Commission’s detainer lodged after his 2006 arrest should be

removed because his 1982 sentence expired in 2003. We consider that claim below. 3

       When Smith was originally paroled from his 1982 sentence in 1989, he still had

about 11 years remaining on that sentence. When his parole was revoked in July 2003,

the NOA declared that none of the time that he had spent on parole — the time between

his 1989 parole and the execution of the Commission’s warrant in March 2003 — would

be credited toward the satisfaction of that sentence. That determination is consistent with

the Commission’s regulation interpreting former 18 U.S.C. § 4210(b)(2):

              if a parolee has been convicted of a new offense committed
              subsequent to his release on parole, which is punishable by
              any term of imprisonment, detention, or incarceration in any
              penal facility, forfeiture of time from the date of such release
              to the date of execution of the warrant is an automatic
              statutory penalty, and such time shall not be credited to the
              service of the sentence.

28 C.F.R. § 2.52(c)(2).

       In light of the above, it is clear that, when Smith was reparoled in August 2003, he

still had more than 10 years remaining on his 1982 sentence. 4 His arguments to the



3
  That the warrant upon which the detainer was based has now been executed does not
moot Smith’s claim. The essence of his claim — that he is being confined beyond the
expiration date of his 1982 sentence — remains a live controversy.
4
  It appears that the time between the execution of the first warrant in March 2003 and
Smith’s reparole in August 2003 was credited toward his 1982 sentence.

                                             5
contrary are unavailing. He originally argued that his 1982 sentence expired in 2003

when he completed the 133-month period referenced in the NOA. But that period of time

was calculated for purposes of determining when he would be reparoled from his 1982

sentence, not when that sentence would expire. He later argued that his 1982 sentence

expired on March 13, 2004, because the NAB’s decision listed that date as the “new full

term date” for this sentence. He is mistaken. The Commission’s certificate of parole that

issued when he was reparoled in August 2003 clearly indicated that his 1982 sentence

was, at that time, scheduled to end in 3863 days — at midnight on March 13, 2014. 5

Because the NAB’s decision gave no indication that the certificate’s date was incorrect,

there is no reason to believe that the NAB’s reference to March 13, 2004, was anything

other than a typographical error. As a result, we see no reason to disturb the District

Court’s denial of habeas relief.

       Because this appeal does not present a substantial question, we will summarily

affirm the District Court’s judgment. See 3d Cir. I.O.P. 10.6. Smith’s motion for

appointment of counsel, as well as his requests for relief set forth in his filing titled

“Order for Immediate Release from Illegal Imprisonment,” are denied. Finally, to the

extent that his response to the Clerk’s March 4, 2014 order and his reply to the

Government’s response to that order seek any other relief, those requests are denied, too.



5
  There is no indication that Smith’s 1982 sentence actually expired on March 13, 2014.
Indeed, in light of his 2006 conviction, it appears that the “full term date” for his 1982
sentence is now not until sometime in the 2020s. See 28 C.F.R. § 2.52(c)(2). Of course,
we leave it to the Commission and the BOP to calculate the new full term date in the first
instance.

                                               6